DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/08/20 and 04/12/2021 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. Pub. No. 2017/0185904 A1) in view of Gindin et al. (U.S. Patent No. 9,529,863 B1), further in view of Sharifi et al. (U.S. Pub. No. 2021/0082577 A1).
Regarding Claim 1, Padmanabhan teaches a computing system comprising: a communication interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions comprising: 
receiving a first user input specifying connection information that facilitates connection to a data source (paragraph [0042], [0046], receiving an input identifying one or more database); establishing, based on the connection information, a connection to the data source and ingesting from the data source asset-related data (paragraph [0046]-[0047], upon receiving an input identifying one or more data sources, the processor of the apparatus using communication interface, may be configured to request the data sources for data corresponding to the plurality of customers according to the user specified schema for data retrieval); storing the ingested asset-related data in a first data store location (paragraph [0046], receiving data and store the retrieved data in the memory 104); 
Padmanabhan does not explicitly disclose: receiving a second user input specifying pipeline configuration data that indicates one or more transformations to apply to portions of the ingested asset-related data; deploying, based on the pipeline configuration data, at least one pipeline that operates to (i) retrieve from the first data store location a portion of the asset-related data, (ii) apply to the portion of the asset-related data the one or more transformations, thereby 
Gindin teaches: receiving a second user input specifying pipeline configuration data that indicates one or more transformations to apply to portions of the ingested asset-related data (col. 20, line 3-38, col. 24, line 1-12, col. 26, line 57-61, predefined ingestion rule to transform raw data; the users may be enabled to generate new ingestion rules and/or modify existing ingestion rules); deploying, based on the pipeline configuration data, at least one pipeline that operates to (i) retrieve from the first data store location a portion of the asset-related data, (ii) apply to the portion of the asset-related data the one or more transformations, thereby resulting in transformed asset-related data, and (iii) store the transformed asset-related data in a second data store location (col. 20, line 17-20, col. 22, line 9-12, col. 23, line 8-27, col. 24, line 38-41, col. 25, line 21-24 and 61-67, providing raw data sets by one or more data source servers; applying the ingestion rule to raw data set to produce model records; storing the model record in database; also see col. 18, line 3-8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a second user input specifying pipeline configuration data that indicates one or more transformations to apply to portions of the ingested asset-related data; deploying, based on the pipeline configuration data, at least one pipeline that operates to (i) retrieve from the first data store location a portion of the asset-related data, (ii) apply to the portion of the asset-related data the one or more transformations, thereby resulting in transformed asset-related data, and (iii) store the transformed asset-related data in a second data store location into building predictive models of Padmanabhan

Padmanabhan as modified by Gindin further teach:
receiving a third user input specifying a set of data science model configuration parameters, the parameters including (i) an indication of a type of data science model to be created, (ii) an indication of a set of asset-related data to use as training data for the data science model to be created, and (iii) an indication of a portion of the transformed asset-related data stored in the second data store to use as inputs for the data science model to be created (Padmanabhan, paragraph [0036], [0040]-[0041], paragraph [0050]-[0051], [0055], providing specification describing to be solved by building the predictive model; specifying data sampling options for model building and validation through specification of a sampling ratio; providing an input related to a sampling ratio, apparatus may be cause split the retrieve data to generate training sample [for example, 1000 customers data out of 1500 customers] and testing sample [for example, 500 customer data out of 1500 customer]; specifying variables data that may be used for developing the predictive models; specifying at least one type of machine learning algorithm to be used for developing the one or more predictive models); based on the data science model configuration parameters, applying a set of machine learning techniques to create 
Padmanabhan as modified by Gindin do not explicitly disclose:
receiving a fourth user input specifying application configuration parameters that define one or more ways to visually render asset-related data; and causing at least of portion of an output of the data science model to be rendered according to the application configuration parameters.
Sharifi teaches: receiving a fourth user input specifying application configuration parameters that define one or more ways to visually render asset-related data; and causing at least of portion of an output of the data science model to be rendered according to the application configuration parameters (paragraph [0057]-[0058], configuring the display of selected features used in predictive models for better visualization where one unit increase of the value that would change the values of other selected features, and the outcome prediction by the same amount).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a fourth user input specifying application configuration parameters that define one or more ways to visually render asset-related data; and 
Motivation to do so would be to include receiving a fourth user input specifying application configuration parameters that define one or more ways to visually render asset-related data; and causing at least of portion of an output of the data science model to be rendered according to the application configuration parameters  for better visualization (Sharifi, paragraph [0058], line 8).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/KEN HOANG/Examiner, Art Unit 2168